DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment to the claims, mailed 06/28/2021 are entered. Claims 1-9 are amended. Claims 1-9 remain pending. 

Claim Objections
Claim 7 is objected to because of the following informalities:  the recitation “a dedicated control plane, at least one shard CPU” in lines 2-3 should be revised to clear typographical error/s. For examination purposes, said recitation is read as “a dedicated control plane at one or more of shared CPUs”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 4-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication to Louati et al. (US 2010/0046531 A1) (herein after Louati).

Regarding claim 1, Louati discloses a physical network element [autonomic network node system – abstract and figs 2, 3 and 5] configured to operate in a communication network and comprising a plurality of separated physical routing entities [¶0190: VR instances 1-N], each functioning independently of the others [¶0009 li. 3-7, ¶0190], wherein the physical network element is characterized in that: a) each of the plurality of separated physical routing entities is provided with its own control [¶0054], management [¶0502] and data planes, and with a dedicated routing information base table and a forwarding information base table [fig. 1, ¶0054, ¶0058]; 
and b) all of said plurality of separated physical routing entities are configured to operate while sharing at least one member of a group that consists of: (i) one or more packet processors comprised in said physical network element; (ii) one or more central processing units (CPUs) comprised in said physical network element; (iii) one or more fabrics comprised in said physical network element; and (iv) one or more network interfaces comprised in said physical network element [¶0060-0063; ¶0213-0214]. 

Regarding claim 2, Louati discloses the physical network element of claim further comprising a managing entity that is configured to interconnect the separated physical routing entities comprised in that physical network element and to manage their operations [¶0209, ¶0239 autonomic manager/engine]. 

Regarding claim 4, Louati discloses the physical network element of claim 2, wherein shared resources of the physical network element are allocated for each of the separated physical routing entities according to at least one configurable resource template [¶0261, ¶0292 ‘AVRs-ARC library’=resource template – see also ¶0319].

Regarding claim 5, Louati discloses the physical network element of claim 2, wherein each of the plurality of separated physical routing entities maintains a dedicated forwarding plane at one or more of the shared packet processors and fabrics of the physical network element [fig. 1; ¶0049; ¶0197-0199, ¶0214, ¶0238]. 

Regarding claim 6, Louati discloses the physical network element of claim 2, wherein each of the plurality of separated physical routing entities maintains at least one logical interface at the shared physical network interfaces of the shared packet processor [¶0063, ¶0197-0199]. 

Regarding claim 7, Louati discloses the physical network element of claim 2, wherein each of the plurality of separated physical routing entities maintains a dedicated control plane, at least one shared CPU and at least one shared packet processor [¶0062 and ¶0236-¶0238]. 

Regarding claim 8, Louati discloses the physical network element of claim 2, wherein each of the plurality of separated physical routing entities  maintains a dedicated management plane at one or more of the shared packet processors, one or more of the shared CPUs and at a shared platform managing entity [fig. 1, ¶0197-0199]. 

Regarding claim 9, Louati discloses the physical network element of claim 2, configured to enable dynamically adding of one or more additional separated physical routing entities  to the physical network element by using a management application configured to manage the separated physical routing entities comprised in said physical network element, and wherein said dynamic addition of the one or more additional separated physical routing entities  is carried out after said management application has confirmed that there are enough resources available to be shared on the routing platform by all the separated physical routing entities , including the one or more additional routing elements [figs. 5 and 6, ¶0275-0305].


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Louati as applied to claims 1, 2, and 4-9 above and further in view of US Publication to Kamath et al. (US 2018/0287966 A1) (hereinafter Kamath).

Regarding claim 3, Louati discloses the physical network element of claim 2, further configured to enable software processes of each of the plurality of separated physical routing entities run for configuration or creation of each VR [¶0038, ¶0080 and ¶0173].
However, Louati may not explicitly disclose software processes of each of the plurality of routing entities may be run in a software container that is separated from software containers used to run software process associated with each of the other of the plurality of separated physical routing entities. 
Louati describes device architecture with emphasis on isolation between each VR as discussed (see also ¶0190 and ¶0242). However, the reference is silent with respect to implementation to that end. Further, an artisan may consider a container based approach as a technique best suited for the desired composable architecture [Kamath ¶0011 li. 1-3]. 
Hence, it would have been obvious, before the effective filing date of the application, to at least consider to design a system where the software processes of each of the plurality of . 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SORI A AGA/Examiner, Art Unit 2476                                                                                                                                                                                                        

/PHIRIN SAM/Primary Examiner, Art Unit 2476